Citation Nr: 0721305	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  98-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, currently diagnosed as 
schizoaffective disorder and previously diagnosed as bipolar 
disorder.


REPRESENTATION

Veteran represented by:	Legal Aid Society of Greater 
Cincinnati


WITNESSES AT HEARING ON APPEAL

Veteran and S.C.



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

The veteran served on active duty from July 1990 to March 
1991.

Procedural history

The RO received the veteran's initial claim of entitlement to 
service connection for a psychiatric disorder in March 1994.  
The RO denied the claim in a July 1994 rating decision; she 
did not appeal.

In October 1997, the RO received the veteran's claim of 
entitlement to service connection for PTSD, as well as a 
request to reopen her previously denied claim of entitlement 
to service connection for a psychiatric disorder (other than 
PTSD).  In a May 1998 rating decision, the RO denied the 
request to reopen the claim of entitlement to service 
connection for a psychiatric disorder other than PTSD and 
denied the claim of entitlement to service connection for 
PTSD.  The veteran perfected an appeal of those denials.

In May 1999, the veteran and S.C. testified at a hearing held 
at the RO before a Hearing Officer, a transcript of which has 
been associated with the veteran's claims file.  The veteran 
requested a Travel Board hearing in a  September 1998 VA 
Form 9.  However, in a March 2002 VA Form 9, the veteran's 
representative indicated that the veteran did not want a 
Board hearing.  

In a September 2002 decision, the Board reopened the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.  The Board then 
undertook additional development on the issues of entitlement 
to service connection for a psychiatric disorder other than 
PTSD and entitlement to service connection for PTSD, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  However, 
no additional evidence was obtained, principally because the 
veteran failed to appear for a scheduled VA examination.  A 
Board decision was issued on May 5, 2003 denying service 
connection for both issues.

The Board subsequently was informed that the veteran was 
hospitalized at the time of the scheduled VA examination and 
thus was unable to report for the examination.  In June 2004, 
based on this information, the Board issued an Order vacating 
the May 5, 2003 decision and remanded both issues for 
additional development.  
In February 2006 the Board again remanded both issues for 
further development. These issues are once again before the 
Board.


FINDINGS OF FACT

1.  The evidence in equipoise as to whether the veteran has 
PTSD.

2.  Two separate incidents involving a physical assault and a 
sexual assault of the veteran by drill sergeants are 
corroborated by medical and other evidence of record.

3.  The competent medical evidence of record indicates that 
the veteran's PTSD is related to the corroborated in-service 
events.

4.  The competent medical evidence of record further serves 
to link the veteran's current psychiatric disorder other than 
PTSD, diagnosed as schizoaffective disorder, to her military 
service.



CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A psychiatric disorder, currently diagnosed as 
schizoaffective disorder, was incurred in military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and for a 
psychiatric disorder other than PTSD, currently diagnosed as 
schizoaffective disorder and previously diagnosed as bipolar 
disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2004 and February 2006, the Board remanded the claim 
for further development.  The RO did not fully comply with 
the directives of both of the Board's remands in that the RO 
did not compose a statement regarding whether there is 
credible supporting evidence that the veteran was sexually 
assaulted in service and in that the RO did not readjudicate 
the claim of service connection for a psychiatric disorder 
other than PTSD, currently diagnosed as schizoaffective 
disorder and previously diagnosed as bipolar disorder, 
subsequent to an August 2005 VA examination and a March 2006 
addendum to that examination.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  However, in light of the 
decision below, the veteran is not prejudiced by the RO's 
failure to comply with the directives of the June 2004 and 
February 2006 remands.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to this claim, VCAA letters were sent to the 
veteran and to her representative by the RO in October 2004 
and January 2005.  The veteran and her representative have 
not contended that VCAA notice was in any way inadequate.  

While VA has not provided the veteran notice of element (4) 
and (5), degree of disability and effective date, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
lack of notice is harmless at this point in time.  The Board 
is granting service connection for PTSD and for a psychiatric 
disorder other than PTSD, currently diagnosed as 
schizoaffective disorder and previously diagnosed as bipolar 
disorder.  The Board is not responsible for assigning an 
initial disability rating or an effective date for service 
connection.  The Board is confident that prior to assigning a 
disability rating and effective date, the agency of original 
jurisdiction will provide the veteran and her representative 
with appropriate notice under Dingess/Hartman.

1.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

PTSD

A specific regulation pertains to PTSD.  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as 
provided below, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Personal assault cases

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate 
the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic 
or social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on in- 
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it 
indicates that a personal assault occurred.  67 Fed. 
Reg. 10,330, 10,332 (Mar. 7, 2002) (codified at 38 
C.F.R. § 3.304(f)).

Analysis

The veteran essentially contends that she had PTSD stemming 
from non-combat stressors experienced during active duty.  

In the interest of clarity, the Board will discuss elements 
(1) and (2) of 38 C.F.R. § 3.304(f) [current disability and 
medical nexus] before moving its discussion to element (3), 
stressors.

With regard to element (1) of 38 C.F.R. § 3.304(f), there is 
conflicting evidence as to whether the veteran in fact has 
PTSD.  The evidence arguably reflecting a possible diagnosis 
of PTSD are the following: a January 1998 statement from a 
non-VA social worker diagnosing PTSD; VA treatment records 
dated from 1998 to 2004 showing a current diagnosis of PTSD 
or a history of PTSD; and a report of an August 2005 VA 
examination with a June 2006 addendum.  The evidence that 
does not show a diagnosis of PTSD is the following: private 
medical records dated from 1991 to 1997 that do not reflect a 
diagnosis of PTSD; 1994 statements from a non-VA psychologist 
and a non-VA psychiatrist in which PTSD was not diagnosed; 
other VA treatment records dated from 1998 to 2004 that do 
not reveal a current diagnosis of PTSD or even a history of 
PTSD; and reports of May 1994, January 1998, and October 1998 
VA examinations.   
  
While most of the VA treatment records do not reveal the 
basis of the diagnosis of PTSD, a November 2003 VA treatment 
record shows that psychological testing revealed that the 
veteran suffered from PTSD.  Moreover, the August 2005 VA 
examiner provided two pages of explanation as to the 
applicability of the PTSD criteria to the veteran's 
symptomatology.  The Board notes that the August 2005 VA 
examiner had previously examined the veteran in January 1998, 
at which time he did not diagnose PTSD.    

In short, the record reflects divergent evidence as to a 
current diagnosis of PTSD.  Although there is much medical 
evidence showing no diagnosis of PTSD, the Board finds that 
the evidence is in equipoise as to whether the veteran has 
PTSD.  In particular, the August 2005 VA examiner provided a 
detailed basis for his diagnosis of PTSD and a sufficient 
basis for his change in diagnosis.  Accordingly, element (1) 
is arguably satisfied.  

Turning to element (2) of 38 C.F.R. § 3.304(f), nexus, there 
is conflicting evidence regarding whether the veteran's PTSD 
is related to an in-service stressor.  The evidence in favor 
is the following: May 1999 and June 2001 VA treatment records 
and the report of the August 2005 VA examination and the 
August 2006 addendum.  The evidence against is a discharge 
summary from July-December 2000 VA hospitalization showing a 
diagnosis of PTSD related to childhood trauma, not any event 
of military service.

A May 1999 VA treatment record reflects that a VA 
psychiatrist related the veteran's PTSD to her experiences in 
the military, especially her alleged sexual assault.  A June 
2001 VA treatment record shows that the veteran reported to a 
social worker that she was sexually assaulted by her drill 
instructor and that non-combat PTSD was diagnosed.  

Significantly, the August 2005 VA examiner determined that 
the veteran had PTSD due not only to her in-service stressors 
of separate physical and sexual assaults but also to her 
childhood abuse and a post-service rape.  The examiner opined 
that accepting that the experiences the veteran described 
were credible and verifiable, the symptoms of PTSD were felt 
to be at least as likely as not exacerbated by her 
experiences described while in the military.  

In short, although there is evidence that the veteran's 
diagnosed PTSD was related to childhood sexual abuse, the 
preponderance of competent and probative medical evidence 
shows that the veteran's PTSD is at least in part related to 
two alleged in-service stressors, separate incidents of 
physical and sexual assaults.  As a result, element (2) is 
satisfied.  

With regard to element (3), stressors, the veteran has 
alleged an array of stressors: general harassment by drill 
sergeants, crawling under barbed wire during the shooting of 
guns which she believed were discharging live rounds, sexual 
harassment by a female drill sergeant, a physical assault by 
a male drill sergeant, and a sexual assault by a male drill 
sergeant, specifically grabbing and kissing.  
As discussed above, the veteran's PTSD has been related to 
the two alleged in-service assaults only.  Therefore, the 
Board will limit its discussion to those two claimed 
stressors.  

The remaining question under 38 C.F.R. § 3.304(f) is whether 
there is credible supporting evidence of these claimed 
stressors.  As discussed above, the Board's consideration of 
the matter must include evaluation of evidence such as 
behavioral changes during service.

The service medical and personnel records document that the 
veteran was assigned to another platoon within three weeks 
after entering service and within two weeks of beginning 
basic training.  The veteran has alleged that a physical 
assault by her drill sergeant prompted her transfer to 
another platoon.  The service personnel records also reflect 
that the veteran had behavioral problems starting in October 
1990, three months after she entered service, and after the 
alleged sexual assault.  This evidence of an almost immediate 
transfer to another platoon and behavior changes is 
supportive of the existence of one of the claimed stressors.  

Additionally, in May 1999 a VA psychiatrist reviewed the 
veteran's military records showing the veteran getting into 
verbal fights with people and not following through with 
tasks she was supposed to be doing.  That psychiatrist stated 
that these behavioral problems were probably caused by or at 
the very least aggravated by the alleged sexual assault.  
Thus, there is a medical opinion as to whether the documented 
behavioral changes indicate that a personal assault occurred. 

The Board is of course aware of evidence against the 
veteran's claim.  There is no contemporaneous evidence of any 
physical or sexual assault during service, and indeed the 
veteran made no mention of the alleged physical assault to a 
medical professional until the May 1994 VA examination, even 
though she began receiving treatment for psychiatric 
symptomatology shortly after service (at which time she 
reported childhood sexual abuse).  

Having considered all the evidence, the Board finds that it 
is in equipoise as to the crucial matter of in-service 
stressors.  There arguably is corroborative evidence of 
record showing that the veteran was the victim of physical 
and sexual assaults during active service.  Therefore, 
element (3) is satisfied.
 
In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
PTSD.  Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that her current 
PTSD was incurred in service.  The benefit sought on appeal 
is accordingly allowed.

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, currently diagnosed as 
schizoaffective disorder and previously diagnosed as bipolar 
disorder.

The veteran also seeks service connection for a psychiatric 
disorder other than PTSD, currently diagnosed as 
schizoaffective disorder and previously diagnosed as bipolar 
disorder.

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

Initial comment

The report of the August 2005 VA examination reflects 
diagnoses of polysubstance dependence in remission and 
borderline personality disorder by history.  
The medical evidence therefore does not indicate that these 
problems currently exist.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for a diagnosis of a disability by history].  Moreover, the 
veteran has not indicated that she is seeking service 
connection for those two disorders.  

In any event, direct service connection cannot be granted for 
polysubstance abuse or a personality disorder.  The law and 
regulations provide that compensation shall not be paid if 
the disability was the result of the person's own willful 
misconduct, to include the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2006); see also VAOPGPREC 2-97 (Jan. 16, 1997).  Personality 
disorders are not considered to be disabilities for the 
purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  

Accordingly, the Board's discussion will be limited to the 
disability which is currently diagnosed as schizoaffective 
disorder and previously diagnosed as bipolar disorder.

Discussion

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), the most recent medical 
evidence, specifically the report of the August 2005 VA 
examination, reflects a diagnosis of schizoaffective 
disorder.  The August 2005 VA examiner opined that it is at 
least as likely as not that the schizoaffective disorder is a 
progression of the previously diagnosed bipolar disorder.  
[The Board observes in passing that the medical evidence 
indicates that this diagnosis is in addition to the diagnosis 
of PTSD.]
 
Moving to Hickson element (2), in-service incurrence of 
disease,  there is an impression of adjustment disorder in 
the veteran's service medical records.  Moreover, it is 
uncontroverted that the veteran displayed irrational or 
erratic behavior while in service, which in fact led to her 
discharge from service.  Element (2) has therefore been met..

With respect to element, (3), medical nexus, there is 
conflicting evidence.

The May 1994 VA examiner noted that the symptoms qualifying 
the veteran as being bipolar did not seem to be present while 
in service.  That examiner added that the bipolar illness, if 
present, seemed to have started after her military service.  

On the other hand, the August 2005 VA examiner opined in the 
initial report and the addendum that it was at least as 
likely as not that the schizoaffective disorder is related to 
the adjustment disorder noted in the veteran's service 
medical records.
In the addendum, the examiner added that schizoaffective 
disorder is typically diagnosed in late adolescence or early 
adulthood (the veteran was 21 years old during her period of 
service).  

The Board observes that the May 1994 VA examiner did not 
review the veteran's claims file, to include her service 
medical records and service personnel records.  On the other 
hand, the August 2005 VA examiner reviewed the veteran's 
five-volume claims file, to include her service medical 
records and service personnel records.  The Board places 
greater weight on the opinion of the August 2005 VA examiner 
than on the opinion of the May 1994 VA examiner. 

After having carefully reviewed the evidence, the Board finds 
that the evidence is at least in equipoise as to the crucial 
question of whether the veteran's conclusion that the 
veteran's currently diagnosed schizoaffective disorder was 
present in service.  Hickson element (3), and therefore all 
elements, have therefore been met.  

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a psychiatric disability other than PTSD.  The benefit sought 
on appeal is accordingly allowed.


ORDER

Service connection for PTSD is granted.

Service connection for schizoaffective disorder, formerly 
diagnosed as bipolar disorder, is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


